Exhibit 10.28

INGERSOLL-RAND COMPANY

SUPPLEMENTAL PENSION PLAN

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)

INTRODUCTION

Ingersoll-Rand Company (the “Company”) maintains the Ingersoll-Rand Pension Plan
Number One (the “Qualified Pension Plan”) for salaried employees employed by the
Company and certain subsidiaries and affiliates of the Company (the
“Employees”), under which benefits are subject to plan qualification limits
imposed by the Internal Revenue Code of 1986, as amended (the “Code”).

The Company recognizes that in certain circumstances it is desirable to provide
pension benefits to Employees which are supplemental to those provided by the
Qualified Pension Plan. The circumstances in which supplemental benefits will be
paid are:

 

  •  

when the limitation on benefits payable under the Company’s Qualified Pension
Plan as specified in Section 415 of the Code (the “Section 415 Limits”) reduces
the benefit otherwise payable under the Qualified Pension Plan;

 

  •  

when, effective for years after 1988, the limitation on the amount of
compensation that may be taken into account in determining benefits under the
Company’s Qualified Pension Plan, as specified in Section 401(a)(17) of the Code
(the “Section 401(a)(17) Limit”), reduces the benefit otherwise payable under
the Qualified Pension Plan, and

 

  •  

when the amount of compensation that may be taken into account in determining
benefits under the Company’s Qualified Pension Plan due to deferrals under the
IR Executive Deferred Compensation Plan (the “Deferral Plan”) further reduces
the benefit otherwise payable under the Qualified Pension Plan.

Accordingly, the Company maintains this Supplemental Pension Plan to provide a
vehicle under which supplemental benefits can be paid to salaried employees
employed by the Company and certain subsidiaries and affiliates of the Company.
This Supplemental Pension Plan was amended and restated effective for all
persons who retire or otherwise terminate employment on or after January 1,
2003, except those persons employed by The Torrington Company, and superseded
the provisions of the Company’s Supplemental Pension Plan maintained by the
Company prior to January 1, 2003. This Supplemental Pension Plan is hereby
amended and restated effective January 1, 2005. The provisions of the
Supplemental Pension Plan, as in effect prior to January 1, 2003 shall continue
to be applicable to persons employed by The Torrington Company.

Notwithstanding any other provision of this Supplemental Pension Plan to the
contrary, no benefit shall be payable under this Supplemental Pension Plan if,
pursuant to the effective date



--------------------------------------------------------------------------------

rules of Section 885(d) of the American Jobs Creation Act of 2004 and Treasury
Regulations section 1.409A-6(a) such benefit would be subject to Section 409A of
the Code. Accordingly, the benefits payable under this Supplemental Pension Plan
shall be limited (as further defined herein) to the benefits accrued and vested
hereunder as of December 31, 2004, and all additional benefits of the kind
provided hereunder shall be provided under the terms of the Ingersoll-Rand
Company Supplemental Pension Plan II.

It is intended that this Supplemental Pension Plan be treated as “a plan which
is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.

All capitalized terms that are not otherwise defined herein shall have the same
meaning as under the Qualified Pension Plan.

SECTION 1

SUPPLEMENTAL PLAN BENEFITS

 

1.1 Excess Pension Benefit. An Employee shall be entitled to a benefit under
this Supplemental Pension Plan only if his or her benefit determined under the
Qualified Pension Plan is less than the amount such benefit would have been if
(i) the Section 415 Limits did not apply, (ii) the definition of Compensation
specified under such Qualified Pension Plan did not exclude compensation after
1988 in excess of the Section 401(a)(17) Limit, and (iii) the definition of
Compensation specified under such Qualified Pension Plan did not exclude
compensation deferred under the Deferral Plan.

If an Employee’s benefit from the Qualified Pension Plan is reduced as a result
of any of the conditions described in the preceding paragraph, the amount of
benefit to which the Employee shall be entitled to receive under this
Supplemental Pension Plan shall be determined based on the excess of (a) over
(b) where:

 

  (a) is the benefit which would have been payable under the terms of the
Qualified Pension Plan as a single life annuity with benefits payable monthly if
(i) the Section 415 Limits did not apply, (ii) the definition of Compensation
specified under the Qualified Pension Plan did not exclude compensation after
1988 in excess of the Section 401(a)(17) Limit, (iii) the definition of
Compensation specified under the Qualified Pension Plan did not exclude
compensation deferred under the Deferral Plan; and (iv) the Employee had
terminated service for purposes of the accrual and vesting of benefits under the
Qualified Pension Plan on December 31, 2004; and

 

- 2 -



--------------------------------------------------------------------------------

  (b) is the benefit which would have been payable as a single life annuity to
the Employee under the terms of the Qualified Pension Plan if the Employee had
terminated service for purposes of the accrual and vesting of benefits under the
Qualified Pension Plan on December 31, 2004.

Notwithstanding the terms of subparagraph (a), if an Employee elected by the
Board of Directors of the Company as an officer of the Company attained age 62
on or before December 31, 2004, the amount determined under subparagraph
(a) shall be determined without regard to any reduction under the terms of the
Qualified Pension Plan by reason of the Employee’s Determination Date having
preceded his Normal Retirement Date under the Qualified Pension Plan.

SECTION 2

VESTING

 

2.1 Vesting. An Employee shall be vested in the benefit provided under
Section 1.1 of this Supplemental Pension Plan in accordance with the vesting
provisions of the Qualified Pension Plan, but disregarding any vesting credit
the Employee may have under the Qualified Pension Plan for periods after
December 31, 2004.

SECTION 3

DISTRIBUTIONS

 

3.1 Time and Form of Benefit Payments.

 

  (a) Benefits vested in accordance with Section 2.1 and payable under this
Supplemental Pension Plan shall be made in the event of termination of
employment by reason of death, disability, retirement or otherwise. Benefits
shall be payable solely in the form of a lump sum.

 

  (b) The lump sum amount payable to an Employee shall be the lump sum value of
the single life annuity determined under Section 1.1 determined under the same
interest and mortality assumptions and to determine lump sum distributions under
the Qualified Pension Plan on December 31, 2004. Accordingly, the lump sum
payment shall equal the lump sum amount that would have been payable to the
Employee under this Supplemental Pension Program if the Employee had actually
terminated employment in December 31, 2004, increased to reflect interest and
the Employee’s survival until the Payment Date based on the same interest and
mortality assumptions used to determine the lump sum amount that would have been
payable if the Employee had terminated employment on December 31, 2004.

 

  (c)

An Employee’s Payment Date shall be the later of (1) the first business day of
the year following the year of the Employee’s termination of employment (or
earlier separation from service under the general rules under section 409A of
the Code),

 

- 3 -



--------------------------------------------------------------------------------

 

or (2) the first day of the sixth month following the date of the employee’s
termination of employment (or earlier separation from service under the general
rules under section 409A of the Code). However, an Employee who is a participant
in the Ingersoll-Rand Company Elected Officers Supplemental Program or the
Ingersoll-Rand Company Key Management Supplemental Program may file a deferral
election under the Deferral Plan at least one year in advance of the Employee’s
termination of employment (or earlier separation from service under the general
rules under section 409A of the Code) to defer the payment under the Deferral
Plan.

 

  (d) In the event a valid deferral election is made under the Deferral Plan,
the lump sum amount that would have otherwise been payable under this
Supplemental Pension Plan shall be credited to the Deferral Plan as soon as
practicable after the Determination Date.

 

3.2 Payments to Beneficiaries. In the event that an Employee dies prior to the
Payment Date, the benefit determined under Sections 1.1 and 3.1 shall be payable
to the Employee’s beneficiary(ies) under the Qualified Pension Plan thirty
(30) days after the date of the Employee’s death, or as soon as practicable
thereafter.

 

3.3 Withholding. The Company shall be entitled to withhold from the payment due
under this Supplemental Pension Plan any and all taxes of any nature required by
any government to be withheld from such payment.

 

3.4 Loans. No loans to Employees shall be permitted under this Supplemental
Pension Plan.

SECTION 4

MISCELLANEOUS

 

4.1 Amendment and Termination.

 

  (a) This Supplemental Pension Plan may, at any time and from time to time, be
amended or terminated, without consent of any Employee or beneficiary by (i) the
Board of Directors of Ingersoll-Rand Company Limited (“Limited”) or the
Compensation Committee (as described in Section 4.3), or (ii) in the case of
amendments which do not materially modify the provisions hereof, the Company’s
Administrative Committee (as described in Section 4.3), provided, however, that
no such amendment or termination shall reduce any benefits accrued or vested
under the terms of this Supplemental Pension Plan as of the date of termination
or amendment.

 

- 4 -



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing, following a “change in control” of Limited,
any amendment modifying or terminating this Supplemental Pension Plan shall have
no force or effect. For purposes hereof, a “change in control” shall have the
meaning designated: (i) in the Ingersoll-Rand Company Amended and Restated
Grantor Trust Agreement dated August 6, 1999 between the Company and Wachovia
Bank, as trustee, or (ii) in such other trust agreement that restates or
supercedes the agreement referred to in clause (i), in either case for purposes
of satisfying certain obligations to executive employees of Ingersoll-Rand
Company. For purposes of this Section 4, the term “change in control” shall
refer solely to a “change in control” of Ingersoll-Rand Company Limited.

 

4.2 No Contract of Employment. The establishment of this Supplemental Pension
Plan or any modification thereof shall not give any Employee or other person the
right to remain in the service of the Company or any of its subsidiaries or
affiliates, and all Employees and other persons shall remain subject to
discharge to the same extent as if the Supplemental Pension Plan had never been
adopted.

 

4.3 Compensation Committee. This Supplemental Pension Plan shall be administered
by the Compensation Committee appointed by the Board of Directors of Limited, or
any successor committee appointed by Limited’s Board of Directors (the
“Compensation Committee”). The Compensation Committee has delegated to the
members of the administrative committee appointed by the Company’s Chief
Executive Officer (the “Administrative Committee”) the authority to administer
this Supplemental Pension Plan in accordance with its terms. Subject to review
by the Compensation Committee, the Administrative Committee shall make all
determinations as to the right of any person to a benefit. Any denial by the
Administrative Committee of the claim for benefits under this Supplemental
Pension Plan by an Employee or beneficiary shall be stated in writing by the
Administrative Committee and delivered or mailed to the Employee or beneficiary.
Such notice shall set forth the specific reasons for the Administrative
Committee’s decision. In addition, the Administrative Committee shall afford a
reasonable opportunity to any Employee or beneficiary whose claim for benefits
has been denied for a review of the decision denying the claim.

 

4.4 Entire Agreement; Successors. This Supplemental Pension Plan, including any
subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Employee regarding this Supplemental
Pension Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written between the Company and any Employee
relating to the subject matter hereof, other than those set forth herein. This
Supplemental Pension Plan and any amendment shall be binding on the Company and
the Employee and their respective heirs, administrators, trustees, successors,
and assigns, including but not limited to, any successors to the Company by
merger, consolidation or otherwise by operation of law, and on all designated
beneficiaries of the Employee.

 

4.5 Severability. If any provision of this Supplemental Pension Plan shall to
any extent be invalid or unenforceable, the remainder of the Supplemental
Pension Plan shall not be affected thereby, and each provision of the
Supplemental Pension Plan shall be valid and enforced to the fullest extent
permitted by law.

 

- 5 -



--------------------------------------------------------------------------------

4.6 Application of Plan Provisions. All relevant provisions of the Qualified
Pension Plan shall apply to the extent applicable to the contractual obligations
of the Company under this Supplemental Pension Plan. Benefits provided under the
Supplemental Pension Plan are independent of, and in addition to, any payments
made to Employees under any other plan, program, or agreement between the
Company and Employees, or any other compensation payable to the Employee by the
Company, or by any subsidiary, or affiliate of the Company.

 

4.7 Governing Law. Except as preempted by federal law, the laws of the state of
New Jersey shall govern this Supplemental Pension Plan.

 

4.8 Participant as General Creditor. The Company shall have the right to
establish a reserve or make any investment for the purposes of satisfying its
obligation hereunder for payment of benefits at its discretion, provided,
however, that no Employee eligible to participate in this Supplemental Pension
Plan shall have any interest in such investment or reserve. To the extent that
any person acquires a right to receive benefits under this Supplemental Pension
Plan, such rights shall be no greater than the right of any, unsecured general
creditor of the Company.

 

4.9 Nonassignability. The right of any Employee or any beneficiary in any
benefit hereunder shall not be subject to attachment or other legal process for
the debts of such Employee or beneficiary, nor shall any such benefit be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.

IN WITNESS WHEREOF, the Company has caused this amendment and restatement to be
executed by its duly authorized representative this 22nd day of December, 2008.

 

INGERSOLL-RAND COMPANY By:   /s/ Marcia J. Avedon   Marcia Avedon   Senior Vice
President

 

- 6 -